Title: To Thomas Jefferson from Samuel Dexter, [30] March 1801
From: Dexter, Samuel
To: Jefferson, Thomas



Sir,
Washington 20th. [i.e. 30] March 1801

On the late change in the administration of the government of the United States I thought it would be improper in me instantly to resign the office of secretary of the treasury, as it would look like a refusal to submit to the public will, & might leave an important department destitute of necessary superintendence. I therefore took an early opportunity of submitting to your consideration the propriety of my retiring from office; &, if such was your desire, the time & manner of doing so. For the obliging terms in which you informed me of your wishes on this subject be pleased, Sir, to accept my thanks. In conformity thereto I have continued in office until, as I presume, you have made such  an arrangement that my services will not be necessary after the 20th. day of April next; & in pursuance of the same principle I now request that my resignation of the office of secretary of the treasury of the United States may be accepted, to take effect from & after that day.—Give me leave, Sir, on this occasion to express my most cordial wishes that your administration of the government may greatly promote the true interests of our Country & your honor, & the very great respect with which I have the honor to be
Your ob. servt.

Saml. Dexter

